Citation Nr: 1414398	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  06-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to July 1953.  He died in January 2004.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

As noted in the April 2010, August 2012 and October 2013 Board decisions, three issues have been raised by the record, but have not been fully adjudicated by the RO.  First, in March 2002, the Veteran filed a petition to reopen his service connection claim (originally decided but unappealed in March 1998) for a staph infection.  Second, in a February 2003 rating decision, the RO denied the Veteran's claim for special monthly compensation based on the need for regular aid and attendance.  The Veteran did not file a NOD with regard to that decision.  Nevertheless, that claim is still considered pending as the Veteran died within one year of the February 2003 rating decision.  See 38 C.F.R. § 3.160 (2013).  Finally, in September 2005, the appellant expressed a desire to reopen her claim for DIC benefits under 38 U.S.C.A. § 1318.  The RO was instructed to address these issues; however, it appears that the RO has not taken action.  Thus, the Board does not have jurisdiction over them.  Accordingly, the claims of service connection for staph infection, entitlement to special monthly compensation based on the need for regular aid and attendance, and DIC benefits under 38 U.S.C.A. § 1318 are again referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The claim of entitlement to a TDIU was pending at the time of the Veteran's death in January 2004. 

2.  The appellant is the Veteran's surviving spouse who filed a claim for accrued benefits within one year of the date of his death.

3.  The evidence of record is at least in equipoise regarding whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving any reasonable doubt in the appellant's favor, the criteria for a TDIU have been met for accrued benefits purposes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The appellant filed a claim for death benefits to include a claim for accrued benefits in April 2004.  At the time of the Veteran's death in January 2004, a claim for entitlement to a TDIU was pending.

Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).  

The Veteran asserted that his service-connected disabilities prevented him from securing or following any substantially gainful occupation and that he left his last job at least in part due to his service-connected chronic obstructive pulmonary disease (COPD).  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2013).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

The Board notes that the Veteran is service-connected for COPD, rated as 60 percent disabling and rheumatic fever, rated as noncompensable.  As the Veteran is in receipt of one disability rated at 60 percent, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence shows that the Veteran's service-connected disabilities make employment in any type of position extremely difficult.  In this regard, the evidence of record indicates that the Veteran did not complete high school and his past employment consisted of physical labor.  The Veteran testified before the Board in October 1999 that his lung problems interfered with his work at his last job.  He explained that he was short winded and he could not walk across a parking lot.  An August 1998 VA examination reveals that the Veteran's breathing was labored on rest.  Musical rhonchi and wheezes were scattered throughout both lungs.  These were accentuated during forced expiration.  A January 2002 VA treatment record shows that the Veteran had a history of shortness of breath with minimal exertion and he was unable to walk up two flights of stairs or in from the parking lot to VA without feeling shortness of breath.  A VA opinion dated in June 2010 was obtained to determine the severity of the Veteran's COPD prior to the Veteran's death based on the medical evidence then of record.  The physician provided the opinion that the pulmonary function tests indicate that the Veteran had moderately severe COPD.  He determined that it is likely that the Veteran would have had difficulty with a job involving physical exertion.  The physician also noted that many people are able to do sedentary work with pulmonary function tests of this degree; however he explained that without knowing more about the Veteran's status he could only speculate about the Veteran's ability to secure and maintain employment.  The evidence of record suggests that prior to the Veteran's death, he was unable to maintain employment that required physical labor.  In addition, the Veteran would also have had difficulty obtaining and maintaining a sedentary job, such as working in an office, based on the Veteran's educational and work experience, in addition to the medical records indicating that the Veteran's breathing was labored on rest.

Based on the foregoing, the evidence of record indicates that Veteran would have had difficulty with most occupations due to his service-connected disabilities and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.  Resolving any reasonable doubt in favor of the appellant, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU for accrued benefit purposes is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


